Citation Nr: 1431083	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  14-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1944 to April 1946.  The Veteran died in December 2011.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for the Veteran's cause of death.  She also seeks entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

The Federal Circuit has provided that 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Section 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)) (citations omitted). 

After carefully considering the evidence of record, the Board finds that a VA medical opinion is needed to ascertain the relationship, if any, between the Veteran's death and his service-connected disabilities.

The Board notes that the Veteran's death certificate indicates the Veteran died from end stage dementia, with underlying causes of diabetes mellitus, arterial hypertension, and hypercholesterolemia.

At the time of the Veteran's death, he was service connected for rheumatoid arthritis, evaluated as 100 percent disabling, chronic peptic ulcer disease associated with rheumatoid arthritis, evaluated as 10 percent disabling, and residuals of hepatitis, evaluated noncompensably.

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  

It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

To date, no medical opinion has been obtained regarding whether the Veteran's service connected disabilities contributed to the Veteran's cause of death.  In an effort to give all due assistance to this Appellant, the Board finds that a VA opinion is necessary.  As such, a remand is necessary to obtain a VA medical opinion regarding the cause of the Veteran's death.

The Board also notes that the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to service connection for the Veteran's cause of death.  It must therefore be remanded to the RO, pending the outcome of the cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner. 

After review, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent) that the Veteran's service connected rheumatoid arthritis, chronic peptic ulcer disease associated with rheumatoid arthritis, and/or residuals of hepatitis caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran, which is listed as end stage dementia with diabetes mellitus, arterial hypertension and hypercholesterolemia.

The rationale for any opinion expressed should be provided in a legible report.

2.  The examiner's report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claims should be readjudicated.  

4.  If the claims remain denied, the Appellant and her representative should be issued a SSOC, and an appropriate period of time should be allowed for response. 

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



